Order and judgment of the Supreme Court, Suffolk County, entered respectively February 6, 1968 and February 13,1968, affirmed, with one bill of costs to plaintiffs against defendants jointly and without costs to defendant Canee as a respondent. No opinion. Appeals from an order of the same court, dated January 23, 1968, which denied separate motions by defendants to set aside the verdict dismissed, without costs. An order denying such motions, made only on the trial minutes, is not appealable. In any event, the foregoing disposition of the appeal from the judgment senders the appeals from this order academic. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.